NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                              No. 22-1874
                              ___________

                   HENRY UNSELD WASHINGTON,
            is and at all times was mentioned herein a prisoner
             of the State of Pennsylvania in the custody of the
                 Pennsylvania Department of Corrections,
           currently confined in SCI Somerset in Somerset PA,
                                                 Appellant

                                    v.

             KANSKY DELSIMA; WILLIAM BOWERS;
        PHILLIP MAUST; HEIDI SROKA; ROBERT SNYDER;
          R. PESCHOCK; J. GIRONE; ELLIS KAUFFMAN;
              RICHARD IRWIN; ROXANNE PLAYSO;
           LARENE DONNELLY; JAMES FETTERMAN;
           RICHARD HUTCHINSON; DAKOTA TESTA;
                    ERIC TICE; BRIAN P. HYDE
              ____________________________________

            On Appeal from the United States District Court
               for the Western District of Pennsylvania
                (D.C. Civil Action No. 3:19-cv-00196)
             District Judge: Honorable Lisa Pupo Lenihan
             ____________________________________

Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
  Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                             July 21, 2022

       Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                      (Opinion filed: July 29, 2022)
              ____________________________________
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

      Henry Unseld Washington, an inmate at State Correctional Institution – Somerset

proceeding pro se and in forma pauperis, appeals from the District Court’s order granting

summary judgment in favor of defendants. We will summarily affirm.

      In 2019, Washington filed a civil rights complaint alleging violations of the First,

Eighth, and Fourteenth Amendments, and the Religious Land Use and Inmate Protection

Act (RLUIPA), 42 U.S.C. § 2000cc, et seq. Defendants filed motions to dismiss, and the

District Court dismissed the claims against Defendants Girone, Irwin, Maust, Sroka, Pe-

schock, and Donnelly, the RLUIPA claims, and the allegation of conspiracy by certain

defendants. The remaining parties submitted motions for summary judgment, and the

District Court granted summary judgment in favor of defendants. Washington filed an

“objection,” which the District Court construed as a timely motion for reconsideration

and denied. Washington now appeals and requests the appointment of counsel.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the orders

granting the motions to dismiss and for summary judgment, Barefoot Architect, Inc. v.

Bunge, 632 F.3d 822, 826 (3d Cir. 2011), and the denial of the motion for reconsideration

for an abuse of discretion, Walker v. Coffey, 905 F.3d 138, 143 (3d Cir. 2018). We may



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                            2
summarily affirm if the appeal fails to present a substantial question. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.

       We agree with the District Court’s disposition of this case and need not repeat its

thorough analyses here. In brief, the District Court correctly found no genuine question

of material fact regarding Washington’s deliberate indifference claim. Even assuming

that Washington’s medical needs are “serious,” his medical records reflect that the

prison’s medical team responded to his frequent sick call requests and provided extensive

medical care. Because medical care was provided and there is no evidence that it vio-

lated professional standards of care, we presume that his treatment was proper. Pearson

v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017). There is similarly no evidence

to suggest that the non-medical defendants had any reason to believe that the medical

team was mistreating Washington, see Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004),

or interfered with his access to treatment. Pearson, 850 F.3d at 534.

       We also agree that there was no genuine factual dispute regarding Washington’s

conditions-of-confinement claim, as there is no evidence to suggest that he was denied

the minimal civilized measure of life’s necessities in his cell on the bottom tier, on a unit

further from his preferred location, or in general population. See Farmer v. Brennan, 511

U.S. 825, 837 (1994).

       The District Court also correctly granted summary judgment on Washington’s

First Amendment claims. Washington’s free exercise claims are unclear and largely un-

substantiated, and the District Court properly found no genuine issue of material fact re-

garding defendants’ compliance with the settlement agreement entered in one of his

                                              3
previous lawsuits or any other interference with his free exercise rights. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The District Court also properly found no

genuine factual dispute regarding retaliation, as there is nothing to suggest that he suf-

fered any adverse action by defendants as a result of his grievances or lawsuits. See Wat-

son v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016). 1

       Finally, our review of the record reflects that the District Court appropriately

treated Washington’s “objections” as a motion for reconsideration and properly denied it

as such. The District Court thoroughly considered Washington’s arguments and ex-

plained why they did not support reconsideration. See Lazaridis v. Wehmer, 591 F.3d

666, 669 (3d Cir. 2010).

    Accordingly, we will affirm the judgment of the District Court. See 3d Cir. LAR 27.4;

I.O.P. 10.6. Washington’s motion for appointment of counsel is denied. See Tabron v.

Grace, 6 F.3d 147, 155 (3d Cir. 1993).




1
  We have considered Washington’s remaining arguments on appeal in light of the entire
record and conclude that they are meritless.
                                              4